Citation Nr: 0812305	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  06-37 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
strain, currently rated 10 percent disabling.

2. Entitlement to an increased evaluation for a left knee 
strain, currently rated 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to August 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The veteran testified at a hearing in 
February 2008 before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran last attended a VA examination in November 2005.  
Since that time, he has complained of increased pain, loss of 
motion, popping, stiffness, and instability.  He now requires 
daily use of a knee brace.  At a February 2008 hearing, the 
veteran reported that he took a week off of work because his 
knees were buckling so badly.  In December 2006, the veteran 
sought treatment for a swollen knee that popped and felt 
unstable.  As the veteran's knee disabilities appear to have 
worsened, a new examination is necessary.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims found 
that, at a minimum, 38 U.S.C. § 5103(a) notice requires that 
VA notify the veteran of the following:  (1) the claim could 
be supported with evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life; (2) 
general notice of the requirements of the applicable 
diagnostic codes; (3) should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) examples of the types of 
medical and lay evidence that are relevant to establishing 
entitlement to increased compensation.  As the veteran has 
not received sufficient notice under Vazquez, new notice 
should be provided.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice.  The notice letter must 
explain that evidence is required to 
demonstrate the worsening of the service-
connected condition and the effect of 
that worsening on the veteran's 
occupational and daily life.  The letter 
should also provide the criteria for 
increased ratings under Diagnostic Codes 
5256 through 5261, 5003, and 5010.  The 
veteran should then be afforded an 
appropriate period of time to respond.  
The RO should attempt to obtain any 
additional evidence identified by the 
veteran.  

2.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, 
the entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed.  
The examiner should conduct a complete 
history and physical.  The examiner 
should state whether there is 
ankylosis, subluxation, lateral 
instability, dislocated or removed 
semilunar cartilage, locking, pain, 
effusion, arthritis, or impairment of 
the tibia or fibula.  The examiner 
should give the full range of motion 
and note any functional impairment of 
motion.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



